NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0239n.06

                                          No. 13-3980                                 FILED
                                                                                 Mar 28, 2014
                          UNITED STATES COURT OF APPEALS
                                                                             DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


RITO DOMINGUEZ-HIPOLITO,                               )
                                                       )
       Petitioner,                                     )
                                                       )   ON PETITION FOR REVIEW
v.                                                     )   FROM THE UNITED STATES
                                                       )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                 )   APPEALS
                                                       )
       Respondent.                                     )


       BEFORE: COLE and SUTTON, Circuit Judges; CLELAND, District Judge.


       PER CURIAM. Rito Dominguez-Hipolito, a Mexican citizen, petitions through counsel

for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal from an

immigration judge’s (IJ) decision denying his application for cancellation of removal under

8 U.S.C. § 1229b(b).

       In order to be eligible for cancellation of removal, Dominguez-Hipolito was required to

prove that he had been physically present in the United States continuously for at least ten years

prior to being charged with being removable in December 2009, that he was of good moral

character during that period, that he had not been convicted of certain offenses, and that his

removal would result in exceptional hardship to his immediate relatives who are citizens or

lawful permanent residents of the United States. 8 U.S.C. § 1229b(b)(1), (d)(1).



       
        The Honorable Robert H. Cleland, United States District Judge for the Eastern District
of Michigan, sitting by designation.
No. 13-3980, Dominguez-Hipolito v. Holder

       The IJ held a hearing at which Dominguez-Hipolito testified that he was born in Mexico

in 1983, came to this country in June of 1999, and remained in this country since that time, with

the exception of attending his grandmother’s funeral in Mexico in 2001. He worked mainly in

landscaping, and supported his two U.S. citizen children; their mother, an undocumented citizen

of Mexico; and his parents, who are lawful permanent residents. The IJ concluded that, while

Dominguez-Hipolito had no disqualifying convictions, he did not meet any of the other

requirements for cancellation of removal.     The BIA reached only the issue of continuous

physical presence and, finding no error in the IJ’s determination that Dominguez-Hipolito had

failed to establish his continuous presence in this country for ten years prior to December 2009,

dismissed the appeal.

       This court has jurisdiction to review the BIA’s determination that an applicant for

cancellation of removal has not met the continuous physical presence requirement. Santana-

Albarran v. Ashcroft, 393 F.3d 699, 703 (6th Cir. 2005). This is a factual finding that is

reviewed for substantial evidence; we may not reverse the finding unless the evidence compels a

contrary conclusion. See Urbina-Mejia v. Holder, 597 F.3d 360, 364 (6th Cir. 2010).

       The BIA’s factual finding that Dominguez-Hipolito had not established the requisite ten

years of continuous physical presence is dispositive in this case. Apart from his testimony, the

only evidence that he submitted on this issue was affidavits from people who were not present at

the hearing. There was evidence in the record that contradicted Dominguez-Hipolito’s claim to

have entered this country in 1999, including a form that listed his entry date as November 15,

2000, and a form submitted by his father, which Dominguez-Hipolito also signed, stating that he

was living in Mexico as of 2001 and had never been to the United States. This is substantial

evidence supporting the finding that Dominguez-Hipolito did not establish the requisite ten years

of continuous physical presence in this country. Accordingly, we deny the petition for review.


                                              -2-